Citation Nr: 1111362	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-40 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lichen simplex chronicus and tinea cruris secondary to burns of the scrotum, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's lichen simplex chronicus and tinea cruris affects approximately 0 percent of the exposed surface area and 10 percent of his entire body surface, and requires twice-daily application of Protopic, an immunosuppressive topical medication.  


CONCLUSION OF LAW

The criteria for an increased rating for lichen simplex chronicus and tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2007 letter satisfied the duty to notify provisions, to include notification of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in October 2006 and October 2007.  See 38 C.F.R. § 3.159(c) (4).  The Veteran has not contended and the record does not indicate that these examinations were inadequate for rating purposes; both examiners conducted a complete physical examination and recorded all pertinent clinical findings, to include all findings required for proper evaluation of the Veteran's service-connected skin disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lichen simplex chronicus and tinea cruris is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801-7806.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7806.  This hyphenated code is intended to show that the Veteran's skin disability was rated analogously to disfigurement of the face, neck or head, or to dermatitis or eczema, under Diagnostic Codes 7801 and 7806, respectively.  See 38 C.F.R. § 4.20 (2010) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous).

The criteria for rating scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  However, the amended regulations under Diagnostic Codes 7800 through 7805 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Because the Veteran's claim for increase was filed in June 2007, the regulations as amended effective October 2008 are not for application.

Prior to the October 2008 amendments, Diagnostic Code 7801 contemplated scars not on the head, face, or neck, that are deep or cause limited motion.  A 10 percent rating is assigned when the affected area exceeds 6 square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Ratings of 20, 30, and 40 percent are assigned when the affected area exceeds 12 square inches (77 square centimeters), 72 square inches (465 square centimeters), and 144 square inches (929 square centimeters), respectively.  Id.  Note (2) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id. at Note (2).

However, the evidence of record does not show that the Veteran's lichen simplex chronicus and tinea cruris manifests as a scar.  On physical examination in December 2007 and September 2009, the glans penis was described as having erythematous papules with silver scale, but not as having a scar.  Moreover, the October 2006 and October 2007 VA skin diseases examiners both indicated that there were no scars present.  Thus, greater than a 10 percent rating is not for assignment under Diagnostic Code 7801.

Diagnostic Code 7806 assigns a 10 percent rating when the skin disability in question affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

The VA and private treatment records associated with the claims file do not specifically indicate the percentage of exposed areas or percentage of the entire body affected by the Veteran's lichen simplex chronicus and tinea cruris.  However, both the October 2006 and October 2007 VA skin diseases examiners concluded that the Veteran's lichen simplex chronicus and tinea cruris affected approximately 0 percent of the exposed surface area and 10 percent of his entire body surface.  Thus, the evidence does not support greater than a 10 percent rating based on the area of the entire body or of exposed areas affected.  Id.

VA outpatient treatment records dated from June 2007 through September 2009, as well as the October 2007 VA skin diseases examination report, reflect that the Veteran was instructed to apply Protopic, a topical medication, twice daily to his lichen simplex chronicus and tinea cruris in the groin area.  According to the National Institutes of Health, Protopic is a topical immunosuppressant medication.  See http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0000103/ (last visited March 8, 2011).  However, despite being an immunosuppressant, the Protopic is applied only to the groin area.  Thus, the medication does not meet the definition of "systemic."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1848 (30th ed. 2003).  For this reason, the evidence does not support greater than a 10 percent rating based on use of systemic therapy.  

An April 2007 opinion letter submitted by the Veteran's private physician indicated that "the severity of [the Veteran's] is not fairly indicated by the fact that [systemic steroids] are not used," noting that the use of such medications would actually make the Veteran's condition worse.  However, the record clearly documents that the Veteran's use of immunosuppressive medications on a twice-daily basis is limited to the groin area alone.  Based on the governing regulations, his application of such topical immunosuppressive medication to the entire groin area does not qualify as "systemic therapy."

Consideration has also been given regarding whether the assigned schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of service-connected skin disabilities, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  He has not required hospitalization for the skin disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for lichen simplex chronicus and tinea cruris is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


